United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-3704
                                   ___________

United States of America,               *
                                        *
      Plaintiff - Appellee,             *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of North Dakota.
Sheikh Murshed Imam,                    *
                                        *      [UNPUBLISHED]
      Defendant - Appellant.            *
                                   ___________

                                 Submitted: June 9, 1998
                                     Filed: July 27, 1998
                                   ___________

Before LOKEN, GODBOLD,* and HEANEY, Circuit Judges.
                            ___________

PER CURIAM.

       Sheikh Murshed Imam appeals his conviction and sentence for mail fraud in
violation of 18 U.S.C. § 1341. The scheme included hiring Pakistani college students
from the Fargo-Moorhead area to stage fake rear-end auto accidents in California.
Bogus medical clinics would then treat passengers in the struck car for sham personal
injuries. Law firms established by the conspirators would make personal injury claims
against the students’ auto insurers, seeking quick settlements. Imam and his brother


      *
      The HONORABLE JOHN C. GODBOLD, United States Circuit Judge for the
Eleventh Circuit, sitting by designation.
    up and operated the George Hernandez Law Firm, using the name of a loca
criminal defense lawyer who was paid for the use of his name but otherwise apparently
            cipate in the fraudulent scheme. The jury convicted Imam of the six mail
fraud counts charged in the indictment.
years supervised release, and $21,500 in restitution. Imam appeals, raising five issues.

                                  e record, we conclude the district court did not abuse
its discretion in denying a continuance so that Imam could secure the presence of three
                                       appear, George Hernandez and two employees of
the                                                                                    e
defense          as merely an employee of the law firm, not a manager who knowingly
              in the fraud. We agree with the district court that Imam failed to support
the       ested continuance with reasonable assurance that testimony favorable to the
                                         arly because any testimony by these insiders as
to Imam’s knowledge of illegal activity at the law
We further conclude the district court did not abuse
pretrial motion for change of venue, the evidence was sufficient to convict him of the
           ail fraud, the prosecutor’s closing argument was not improperly prejudicial,
and the court did not commit plai
for managi                                                                 See U.S.S.G
§ 3B1.1(b). Accordingly, we affirm.

      A true copy.




                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.


        The     NORABLE RODNEY S. WEBB, Chief Judge of the United States
District Court for the District of North Dakota.

                                          -2-